Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43, 53, and/or 59 of copending Application No. 15388796 (reference application). The examiner notes that this is in reference to the claims of the examiner’s amendment of 2/4/2022. A notice of allowance has been submitted in 15388796, however, as of the writing of this action, the claims have not issued. Although the claims are not identical, they are not patentably distinct from each other because the claims of 15388796 are narrower.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating (US 2666427 A), hereinafter Keating.

Regarding claim 10, Keating discloses a cooking system, comprising:
a burner assembly (“As shown, the unit employs two identical burners 21 fed from a pair of gas jets 22 on a manifold 23 common to both of the burners” column 2, line 33);
a cooking vessel configured to retain a cooking fluid (“In the preferred form of deep fryer illustrated the grease tank 10 is of rectangular shape” column 2, line 22)

a duct configured to receive combusted fuel and/or combusted air/fuel mixture from the burner assembly (31), and 
a plurality of fluid passageways in fluid communication with at least a portion of the cooking fluid (37).

    PNG
    media_image1.png
    618
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    466
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    255
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    255
    246
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (US 5540215 A), hereinafter Fritzsche, in view of Cane (GB 2032611 A), hereinafter Cane, and further in view of Ter Meulen (US 6103118 A), hereinafter Ter Meulen.

Regarding claim 1, Fritzsche discloses a cooking system, comprising: 
a burner assembly (“Burner 14, which preferably may be a high-efficiency gas burner of known design, is provided for burning of the fuel gas which may be natural gas, propane, or any other suitable fuel gas” column 5, line 60); 
a cooking vessel (“cooking vessel 24”column 6, line 10); and 
a heat exchanger comprising: 
an area configured to receive combusted fuel and/or combusted air/fuel mixture from the burner assembly (At 16), 
a first fluid circuit fluidly coupled to the cooking vessel (20a), and 
a second fluid circuit fluidly coupled to the cooking vessel (20b).


    PNG
    media_image5.png
    284
    545
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    498
    408
    media_image6.png
    Greyscale

Fritzsche does not disclose the heat exchanger comprising: 

the first fluid circuit including: 
top headers positioned on a top side of the duct, 
bottom headers positioned on a bottom side of the duct, 
upward tubes fluidly coupled to the bottom headers and the top headers, 
wherein the upward tubes are downstream from the bottom headers, 
wherein the upward tubes are positioned within the duct, and 
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers, wherein the downward tubes are positioned within the duct, and 
the second fluid circuit including: 
left headers positioned on a left side of the duct, 
right headers positioned on a right side of the duct, 
rightward tubes fluidly coupled to the left headers and the right headers, wherein the rightward tubes are downstream from the left headers, and 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers.

However, Cane teaches the heat exchanger comprising: 
wherein the area is a duct (“A third heat exchange fluid, for example a gaseous fluid, may be made to flow through the two opposed open faces of the framework 10” page 1, line 85), 
the first fluid circuit including: 
top headers positioned on a top side of the duct (the space formed above upper element 14, “the tube support plates 14, 16 are incorporated in the peripheral framework 10 so that the plane of the outer surface of each plate 14, 16 in which the open ends of the tubes 18, 20 lie, is lowered with respect to the plane of a peripheral surface portion of the respective frame 12 surrounding said plate 14, 16” page 1, line 111), 

downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers (Elements 20, “two heat exchange fluids, for example liquids, may be fed through the tubes 18, 20 respectively in the direction of the arrows indicated in Figure 1” page 1, line 83), wherein the downward tubes are positioned within the duct (Figure 1), and 
secondary vertical tubes (Elements 20 of an adjacent module) fluidly coupled to the bottom headers and the top headers (“can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” page 1, line 7),
wherein the secondary vertical tubes are positioned within the duct (Figure 1),
the second fluid circuit including: 
left headers positioned on a left side of the duct (the space formed to the left of left element 16), 
right headers positioned on a right side of the duct (the space formed to the right of right element 16), 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers (Elements 18), and
secondary horizontal tubes fluidly coupled to the left headers and the right headers (Elements 18 of an adjacent module).

    PNG
    media_image7.png
    459
    576
    media_image7.png
    Greyscale

In view of Cane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat exchange structure as is taught in Cane, in the cooking system disclosed by Fritzsche.
One would have been motivated to include heat exchange structure of Cane because Cane states “The object of the invention is the provision of a compact and light heat exchanger which is simple and economical to manufacture and which can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” (page 1, line 5). Therefore, including the heat exchange structure taught by Cane will improve compactness. Further, the modular nature will enable simple modification of the amount of heat transferred. 

Fritzsche, as modified by Cane, does not disclose:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, or
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers.

However, Ter Meulen teaches:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, and
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers (Figure 4).

    PNG
    media_image8.png
    359
    424
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    347
    539
    media_image9.png
    Greyscale

Cane teaches a side by side configuration for the arrangement of the modules. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for arranging the modules. In this regard, it is noted that Ter Meulen teaches an in-line arrangement of heat exchanger modules which results in weaving of the flow direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the modules of the cooking system as presently modified with the in-line arrangement since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding claim 2, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first inlet fluidly coupled to a top header, wherein the first inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first inlet is at the top header and modifies Fritzsche such that the first inlet will be fluidly coupled to the cooking vessel).

Regarding claim 3, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first inlet fluidly coupled to a header, wherein the first inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first inlet is at the top header and modifies Fritzsche such that the first inlet will be fluidly coupled to the cooking vessel).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the bottom header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for directing a fluid though vertical tubes (upward or downward). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the first fluid inlet upwardly from the bottom header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 2 is directed to the opposite configuration.

Regarding claim 4, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first outlet fluidly coupled to a header, wherein the first outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first outlet is at the bottom header and modifies Fritzsche such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly upwards and downwards. Which header ultimately possesses the outlet is determined by the number of modules in use).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the top header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the first fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 5 is directed to the opposite configuration.

Regarding claim 5, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the first fluid circuit further comprises a first outlet fluidly coupled to a header, wherein the first outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the first outlet is at the bottom header and modifies Fritzsche such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly upwards and downwards. Which header ultimately possesses the outlet is determined by the number of modules in use).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the bottom header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the first fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the first fluid outlet from the bottom header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 4 is directed to the opposite configuration.

Regarding claim 6, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second inlet fluidly coupled to a header, wherein the second inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second inlet is at the right header and modifies Fritzsche such that the second inlet will be fluidly coupled to the cooking vessel).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for directing a fluid though horizontal tubes (leftward or rightward). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the second fluid inlet rightwardly from the left header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 7 is directed to the opposite configuration.

Regarding claim 7, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second inlet fluidly coupled to a right header, wherein the second inlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second inlet is at the right header and modifies Fritzsche such that the second inlet will be fluidly coupled to the cooking vessel).

Regarding claim 8, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second outlet fluidly coupled to a header, wherein the second outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second outlet is at the left header and modifies Fritzsche such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly left and right. Which header ultimately possesses the outlet is determined by the number of modules in use).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the second fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 9 is directed to the opposite configuration.

Regarding claim 9, Fritzsche, as modified by Cane and Ter Meulen, discloses the cooking system of claim 1, wherein the second fluid circuit further comprises a second outlet fluidly coupled to a header, wherein the second outlet is fluidly coupled to the cooking vessel, wherein the cooking vessel contains a cooking fluid (Cane teaches the second outlet is at the left header and modifies Fritzsche such that the first outlet will be fluidly coupled to the cooking vessel. However, Ter Meulen teaches that several modules are connected such that the fluid is redirected alternatingly left and right. Which header ultimately possesses the outlet is determined by the number of modules in use).

Fritzsche, as modified by Cane and Ter Meulen, does not disclose wherein the header is the left header. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the second fluid outlet. As the examiner notes above, the number of modules determines which header will possess the outlet (An even number of modules will have the opposite configuration compared to an odd number of modules). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to direct the fluid from the second fluid outlet from the right header (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Furthermore, this is a matter of design choice to which the applicant has not expressed any significance. On the contrary, claim 9 is directed to the opposite configuration.

Regarding claims 10 and 11, Fritzsche discloses a cooking system, comprising: 
a burner assembly (“Burner 14, which preferably may be a high-efficiency gas burner of known design, is provided for burning of the fuel gas which may be natural gas, propane, or any other suitable fuel gas” column 5, line 60); 

a heat exchanger at least partially submerged in the cooking fluid retained in the cooking vessel (10, 12, 16, 20), the heat exchanger comprising: 
an area configured to receive combusted fuel and/or combusted air/fuel mixture from the burner assembly (At 16), and 
a plurality of fluid passageways in fluid communication with at least a portion of the cooking fluid (20a, 20b),
a first fluid circuit fluidly coupled to the cooking vessel (20a), and 
a second fluid circuit fluidly coupled to the cooking vessel (20b).

Fritzsche does not disclose the heat exchanger comprising: 
wherein the area is a duct, 
the first fluid circuit including: 
top headers positioned on a top side of the duct, 
bottom headers positioned on a bottom side of the duct, 
upward tubes fluidly coupled to the bottom headers and the top headers, 
wherein the upward tubes are downstream from the bottom headers, 
wherein the upward tubes are positioned within the duct, and 
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers, wherein the downward tubes are positioned within the duct, and 
the second fluid circuit including: 
left headers positioned on a left side of the duct, 
right headers positioned on a right side of the duct, 
rightward tubes fluidly coupled to the left headers and the right headers, wherein the rightward tubes are downstream from the left headers, and 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers.

However, Cane teaches the heat exchanger comprising: 
wherein the area is a duct (“A third heat exchange fluid, for example a gaseous fluid, may be made to flow through the two opposed open faces of the framework 10” page 1, line 85), 
the first fluid circuit including: 
top headers positioned on a top side of the duct (the space formed above upper element 14, “the tube support plates 14, 16 are incorporated in the peripheral framework 10 so that the plane of the outer surface of each plate 14, 16 in which the open ends of the tubes 18, 20 lie, is lowered with respect to the plane of a peripheral surface portion of the respective frame 12 surrounding said plate 14, 16” page 1, line 111), 
bottom headers positioned on a bottom side of the duct (the space formed below lower element 14),  
downward tubes fluidly coupled to the top headers and the bottom headers, wherein the downward tubes are downstream from the top headers (Elements 20, “two heat exchange fluids, for example liquids, may be fed through the tubes 18, 20 respectively in the direction of the arrows indicated in Figure 1” page 1, line 83), wherein the downward tubes are positioned within the duct (Figure 1), and 
secondary vertical tubes (Elements 20 of an adjacent module) fluidly coupled to the bottom headers and the top headers (“can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” page 1, line 7),
wherein the secondary vertical tubes are positioned within the duct (Figure 1),
the second fluid circuit including: 
left headers positioned on a left side of the duct (the space formed to the left of left element 16), 
right headers positioned on a right side of the duct (the space formed to the right of right element 16), 
leftward tubes fluidly coupled to the right headers and the left headers, wherein the leftward tubes are downstream from the right headers (Elements 18), and
secondary horizontal tubes fluidly coupled to the left headers and the right headers (Elements 18 of an adjacent module).

In view of Cane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include heat exchange structure as is taught in Cane, in the cooking system disclosed by Fritzsche.
One would have been motivated to include heat exchange structure of Cane because Cane states “The object of the invention is the provision of a compact and light heat exchanger which is simple and economical to manufacture and which can be used singly or alternatively in modular form for the construction of heat exchange units by the interconnection of similar modular elements” (page 1, line 5). Therefore, including the heat exchange structure taught by Cane will improve compactness. Further, the modular nature will enable simple modification of the amount of heat transferred. 

Fritzsche, as modified by Cane, does not disclose:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, or
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers.

However, Ter Meulen teaches:
wherein the secondary vertical tubes are upward tubes downstream from the bottom headers, and
wherein the secondary horizontal tubes are leftward tubes downstream from the right headers (Figure 4).

Cane teaches a side by side configuration for the arrangement of the modules. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for arranging the modules. In this regard, it is noted that Ter Meulen teaches an in-line arrangement of heat exchanger modules which results in weaving of the flow direction. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the modules of the cooking system as presently modified with the in-line arrangement since it is known to do so and therefore has a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
George (US 5287919 A)

    PNG
    media_image10.png
    638
    520
    media_image10.png
    Greyscale

Ricord (US 20070089732 A1) 

    PNG
    media_image11.png
    751
    553
    media_image11.png
    Greyscale

Keating (US 3990433 A)

    PNG
    media_image12.png
    500
    357
    media_image12.png
    Greyscale

Ter Meulen (WO 9617672 A1)

    PNG
    media_image13.png
    343
    377
    media_image13.png
    Greyscale

Heyn (US 3483920 A) 

    PNG
    media_image14.png
    612
    602
    media_image14.png
    Greyscale

Vasiliev (US 4475587 A) 

    PNG
    media_image15.png
    433
    242
    media_image15.png
    Greyscale

Ribarov (US 20170131034 A1)

    PNG
    media_image16.png
    387
    394
    media_image16.png
    Greyscale

Ter Meulen (US 5230796 A) 

    PNG
    media_image17.png
    416
    444
    media_image17.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799